Bates, Judge,
delivered the opinion of the court.
1. There was no error in permitting the defendants to file *98an affidavit and recognizance in the appellate court. (R. O. 1855, p. 973, § 7, and p. 975, § 17.) And after they were filed the motions to dismiss the appeal were properly overruled.
2. The instruction given for the defendants was palpably wrong. Even in a criminal case there must be a reasonable doubt to acquit the defendant, and the principle has no application to a civil case.
Judgment reversed and cause remanded.
Judges Bay and Dryden concur.